 Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 1 of 18




             EXHIBIT 3
(To Be Filed Under Seal)
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 2 of 18



                                                                   Page 1

1       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
2       ---------------------------
        Claudinne Feliciano,        :
3                                   :
             Plaintiff,             :
4                                   :
                vs.                 : Case No. 17-cv-5507
5                                   :
        CoreLogic Rental Property :
6       Solutions, LLC,             :
                                    :
7            Defendant.             :
        ---------------------------
 8
 9                  VIDEOTAPED DEPOSITION OF JANET ERNST
10
        DATE:                December 14, 2018
11
        TIME:                9:33 a.m. to 4:16 p.m.
12
        LOCATION:            Veritext Legal Solutions
13                           1250 I Street, Northwest
                             Suite 350
14                           Washington, D.C. 20005
15
16      REPORTED BY:       Felicia A. Newland, CSR
17
18
19
20
21
22

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 3 of 18



                                                                  Page 29

1        I assume that's somebody who collecting criminal

2        data, not somebody who was a criminal?

3                   A       That's correct.

4                   Q       Okay.

5                           All right.        And so you then had three

6        different areas that you were overseeing, correct,

7        for field collection?

8                   A       That's correct.

9                   Q       And that was from starting in '11?

10                  A       Yes, to the best of my recollection.

11                  Q       And you did that until when?

12                  A       Until 2017.

13                  Q       Okay.     And then what occurred in 2017

14       that changed your duties?

15                  A       In mid 2017, we determined that we

16       would acquire the data from an alternate source

17       instead of collecting it ourselves.

18                  Q       And is that all this data, land

19       records, landlord/tenant and criminal?

20                  A       It was land records and

21       landlord/tenant.

22                  Q       Not criminal?




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 4 of 18



                                                                  Page 30

1                   A       No, we -- well, we had an alternate

2        source for that so...

3                   Q       I see.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22       you didn't do, but what did you do?                What was




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                    212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 5 of 18



                                                                  Page 49

1        your boss?

2                   A       I don't recall.

3                   Q       What was his title when he was your

4        boss?

5                   A       He was senior leader data

6        acquisition.

7                   Q       Is that the job you have now?

8                   A       Senior leader data sourcing.

9                   Q       I see.

10                          So is there a position called senior

11       leader data acquisition now at the company?

12                  A       I don't know.

13                  Q       Was that position eliminated when

14       Lexis took over landlord/tenant records?

15                  A       I don't know.

16                  Q       So you don't know if that position

17       exist anymore?

18                  A       That's correct.

19                  Q       And who do you report to now?

20                  A       Idrees Muhammad.

21                  Q       How do you spell that?

22                  A       His first name is I-D-R-E-E-S, last




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 6 of 18



                                                                  Page 67

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 7 of 18



                                                                  Page 68

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 8 of 18



                                                                  Page 69

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 9 of 18



                                                                 Page 105

1        what they are without looking at the report.

2                   Q       Okay.     Is it fair to say that New

3        York City is probably in the top two or three in

4        the country --

5                   A       I would --

6                   Q       -- at the very least?

7                   A       I think that's fair to say, yes.

8                   Q       If not the top one?

9                   A       I would say it's within the top five.

10                  Q       And so given that New York City is a

11       large source of records, it would be an important

12       place to be current, wouldn't it?

13                  A       Yes.

14

15

16

17

18

19

20

21

22




                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 10 of 18



                                                                Page 106

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 11 of 18



                                                                Page 107

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19                                               .

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 12 of 18



                                                                Page 114

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 13 of 18



                                                                Page 115

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 14 of 18



                                                                Page 116

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 15 of 18



                                                                Page 117

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 16 of 18



                                                                Page 295

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15



17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 17 of 18



                                                                Page 299

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-4 Filed 01/18/19 Page 18 of 18



                                                                Page 300

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22




                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
